IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL MUNGIN,                          §
                                         §
     Defendant Below,                    §    No. 162, 2019
     Appellant,                          §
                                         §    Court Below–Superior Court
     v.                                  §    of the State of Delaware
                                         §
STATE OF DELAWARE,                       §    Cr. ID No. 1106013392 (N)
                                         §
     Plaintiff Below,                    §
     Appellee.                           §

                          Submitted: May 21, 2019
                          Decided:   May 24, 2019

                                      ORDER

      It appears to the Court that, on May 6, 2019, the Chief Deputy Clerk issued a

notice, sent by certified mail, directing the appellant, Michael Mungin, to show cause

why his appeal should not be dismissed for his failure to respond to the Senior Court

Clerk’s April 15, 2019 letter directing Mungin to complete and notarize his motion

to proceed in forma pauperis by April 30, 2019. Mungin received the notice on May

10, 2019, and has failed to respond within the required ten-day period. Therefore,

dismissal of this action is deemed unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice